 



Exhibit 10.1
EXECUTION VERSION
NON-COMPETITION AGREEMENT
     THIS NON-COMPETITION AGREEMENT (the “Agreement”) is made and entered into
this 30th day of May, 2007, by and between AVERIO HOLDINGS LIMITED, a private
company limited by shares incorporated under the laws of Ireland under
registration number 379811 (“Purchaser”), and PRG-SCHULTZ INTERNATIONAL, INC., a
Georgia corporation (“PRG”).
BACKGROUND:
     A. Contemporaneously with the execution of this Agreement, Purchaser, PRG
and Meridian Corporation Limited, a private limited company organized under the
laws of the Isle of Jersey and a wholly owned subsidiary of PRG (“Seller”), are
entering into a Sale of Shares Agreement (the “Purchase Agreement”), pursuant to
which Purchaser is purchasing from Seller all of the issued and outstanding
capital stock of Meridian VAT Reclaim Operations Limited (the “Company”) and
Meridian VAT Reclaim Services Limited (“MVRSL”)
     B. As an inducement to Purchaser to enter into the Purchase Agreement, and
in accordance with Section 2.2 thereof, PRG is entering into this Agreement.
     NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Confidentiality. During the three (3) year period beginning on the date
hereof, PRG shall regard and treat each item of information or data constituting
“Confidential Information” (as hereinafter defined) as strictly confidential and
wholly owned by Purchaser, and PRG shall not, directly or indirectly, use for
any purpose, or distribute, disclose or otherwise communicate to any other
person or entity, any Confidential Information, in each case except to the
extent otherwise permitted in writing in advance by Purchaser or as otherwise
required by law; provided, however, to the extent any Confidential Information
constitutes a “trade secret” under applicable law, the restriction contained in
this Section 1 shall continue to apply beyond such three (3) year period for so
long as such information remains a trade secret. For purposes hereof,
“Confidential Information” shall mean the valuable and proprietary ideas,
information, knowledge and discoveries (whether or not patentable) of Purchaser
and the entities controlled by Purchaser that are not generally known to the
competitors of Purchaser, including, without limitation, methods, equipment,
compositions, technology, business plans, marketing plans, internal memoranda,
formulae, trade secrets, know-how, research and development programs, sales
methods, customer and supplier lists, pricing and sourcing information, mailing
lists, customer usages and requirements, proprietary computer programs
(including source and object codes), employee information and other confidential
technical business information and data.
     2. Non-Competition. During the three (3) year period beginning on the date
hereof, PRG shall not, without the prior written consent of Purchaser, directly
or indirectly, own,

 



--------------------------------------------------------------------------------



 



operate, carry on or engage in any business which provides value added tax
recovery services, other than “Domestic VAT Services” (as hereinafter defined).
For purposes hereof, “Domestic VAT Services” shall mean 6th Directive VAT Audit
services which identify under-recoveries of value added taxes by a client in its
local VAT returns (Form 3s).
     3. Non-Solicitation of Personnel. During the three (3) year period
beginning on the date hereof, PRG shall not, without the prior written consent
of Purchaser in each instance, directly or indirectly: (a) hire, engage or
employ any employee or other personnel of Purchaser or any entity controlled by
Purchaser; (b) solicit or attempt to solicit any employee or other personnel of
Purchaser or any entity controlled by Purchaser to terminate his or her
affiliation with Purchaser or any entity controlled by Purchaser or to violate
the terms of any employment agreement between him or her and Purchaser or any
entity controlled by Purchaser; or (c) contact any employee or other personnel
of Purchaser or any entity controlled by Purchaser for any purpose prohibited by
subsections (a) or (b) above.
     4. Subsidiaries. PRG shall cause each entity controlled by it to abide by
the restrictions on PRG contained in this Agreement.
     5. Specific Performance. PRG acknowledges and agrees that any breach of
this Agreement by it will cause irreparable damage to Purchaser, the exact
amount of which will be difficult to determine, and that the remedies at law for
any such breach may be inadequate. Accordingly, and without prejudice to Section
7(g) below, PRG agrees that Purchaser shall be entitled to obtain, in the
jurisdiction where the breach occurs, an order for specific performance and/or
other injunctive relief and/or damages to enforce or prevent any breach of this
Agreement by it.
     6. Name Change. Promptly after the date hereof, PRG shall cause Seller to
change its name under the laws of the Isle of Jersey to a name which does not
include the word “Meridian” or any other word which is intended to, or is
reasonably likely to be, confused with the word “Meridian.” In addition, as soon
as reasonably practicable after such name change is completed, PRG shall notify
Purchaser of Seller’s new name and the effective date thereof.
     7. Miscellaneous.
     (a) This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties hereto. No waiver,
termination or discharge of this Agreement, or any of the terms or provisions
hereof, shall be binding upon either party hereto unless confirmed in writing.
This Agreement may not be modified or amended, except by a writing executed by
both parties hereto. No waiver by either party hereto of any term or provision
of this Agreement or of any default hereunder shall affect such party’s rights
thereafter to enforce such term or provision or to exercise any right or remedy
in the event of any other default, whether or not similar.
     (b) If it is judicially determined that PRG has violated any of the
restrictions contained in this Agreement, the time period of such restriction
shall be automatically

-2-



--------------------------------------------------------------------------------



 



extended by a period of time equal in length to the period during which such
violation occurred.
     (c) This Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia, United States of America.
     (d) This Agreement may not be assigned, in whole or in part, by either
party hereto without the prior written consent of the other party, and any
attempted assignment not in accordance herewith shall be null and void and of no
force or effect.
     (e) This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
     (f) If any provision of this Agreement shall be held void, voidable,
invalid or inoperative, no other provision of this Agreement shall be affected
as a result thereof, and, accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein. PRG hereby
acknowledges and agrees that it is entering into this Agreement ancillary to the
sale of a business from which it shall derive a material economic benefit and
that this Agreement shall be interpreted and enforced under legal standards
applicable to covenants entered into ancillary to the sale of a business.
     (g) The parties hereto hereby submit to the jurisdiction of the United
States District Court for the Northern District of Georgia and of any Georgia
state court sitting in Atlanta for the purposes of all legal proceedings arising
out of or relating to this Agreement, with the sole exception of those
contemplated by Section 5 above. In addition, each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the venue of any such proceeding which is brought in
any such court.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized representatives to execute this Agreement as of the day and year
first above written.

                  “Purchaser”    
 
                AVERIO HOLDINGS LIMITED    
 
           
 
  By:
Title:   /s/ Mark O’Riordan
 
CEO    
 
                “PRG”    
 
                PRG-SCHULTZ INTERNATIONAL, INC.    
 
           
 
  By:
Title:   /s/ Peter Limeri
 
CFO    

-4-